Citation Nr: 1018984	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than April 28, 2004, 
for the grant of service connection for a cervical spine 
disorder, including whether August 1986 and July 1996 rating 
decisions involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
1981 to January 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
That decision granted the Veteran's claim for 
service connection for degenerative disc disease with 
neuroforaminal stenosis, cervical spine (cervical spine 
disability) and assigned an initial 20 percent rating, 
retroactively effective from April 28, 2004, the date of 
receipt of a petition to reopen this previously denied claim.  
He appealed for an effective date earlier than April 28, 
2004, for the grant of service connection for this cervical 
spine disorder.

As support for this claim, the Veteran testified at a hearing 
at the RO in October 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  

The Board sees that the Veteran submitted a VA Form 9 in 
March 2010, following the RO's issuance of a statement of the 
case (SOC) earlier that month discussing the denial of his 
claim for an earlier effective date claim for the grant of a 
TDIU.  But that VA Form 9 makes no reference to his claim for 
a TDIU or the March 2010 SOC addressing it, rather, 
exclusively concerns his earlier effective date claim for his 
cervical spine disability.  The Board therefore does not find 
that he has perfected an appeal for an earlier effective date 
for the grant of a TDIU.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2009).  So that claim is not 
currently before the Board unless and until he does.



FINDINGS OF FACT

1.  In an August 1986 rating decision, the RO denied service 
connection for a cervical spine disability, and after the 
Veteran failed to perfect an appeal, that decision became 
final and binding on the Veteran based on the evidence then 
of record.

2.  The Veteran submitted a petition to reopen this claim in 
December 1994, which the RO denied in a July 1996 rating 
decision.  The RO issued notice in August 1996 of his 
appellate rights for that denial, including a VA Form 4107, 
to the Veteran's self-identified address of record.  After 
the Veteran failed to appeal this decision, it too became 
final and binding on the Veteran based on the evidence then 
of record.  

3.  The Veteran submitted another petition to reopen this 
claim on April 28, 2004.  In the August 2005 rating decision, 
the RO reopened his previously denied claim for service 
connection and granted service connection for a cervical 
spine disability, effective from April 28, 2004, the date of 
receipt of his petition to reopen.

4.  Entitlement to service connection for a cervical spine 
disability was later established, in October 2004, by a 
private physician's statement finding continuity of 
symptomatology of his cervical spine disability back to 
service in 1985.  The general default rule for effective 
dates does not provide any effective date earlier than April 
28, 2004.  

5.  At his October 2009 Travel Board hearing and in his March 
2010 VA Form 9, the Veteran collaterally attacked the August 
1986 and July 1996 denials of his cervical spine claim and 
petition to reopen, respectively, requesting revision of them 
on the basis of CUE.



6.  Those August 1986 and July 1996 RO decisions do not 
contain an error of fact or law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Those decisions 
were not fatally flawed or undebatably erroneous.

CONCLUSIONS OF LAW

1.  The criteria are not met for an earlier effective date 
than April 28, 2004, for the grant of service connection for 
a cervical spine disability.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2009).

2.  The August 1986 and July 1996 RO decisions, which denied 
the initial claim for service connection for a cervical spine 
disability and the subsequent petition to reopen that claim, 
were not clearly and unmistakably erroneous.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2004.  
The letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Also keep 
in mind that his appeal is for an earlier effective date, the 
final downstream element of his claim, which initially arose 
in the context of him trying to establish his underlying 
entitlement to service connection, since granted in the 
August 2005 RO decision at issue.  In Goodwin v. Peake, 22 
Vet App 128 (2008), the Court held that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its intended purpose, and its application is no longer 
required because the claim as it arose in its initial context 
already has been substantiated.  See also Dingess, 19 Vet. 
App. at 490.  Thereafter, once a notice of disagreement (NOD) 
has been filed, for example contesting a "downstream" issue 
such as the effective date assigned, the notice requirements 
of 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The Veteran received the required SOC concerning the 
downstream effective date element of his claim, and the SOC 
apprised him that evidence of an earlier-filed claim, which 
did not become final and binding on him based on the evidence 
then of record, is needed to substantiate his claim for an 
earlier effective date.  See, too, Huston v. Principi, 17 
Vet. App. 195 (2003).  So he has received all required VCAA 
notice.

VA also has a duty to assist the Veteran in developing his 
claim.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Veteran submitted personal statements, 
personal hearing testimony and private treatment records.  
Notably, the RO's effort to obtain his 
Social Security Administration (SSA) records proved futile, 
as such records are non-existent.  The RO obtained his 
service treatment records (STRs), VA treatment records, and 
arranged for an August 2005 VA compensation examination to 
assess the nature and etiology of his cervical spine 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Significantly, he has not identified, and the record does not 
otherwise suggest, any additional existing evidence that is 
necessary for a fair adjudication of his claim that has not 
been obtained.  Hence, no further assistance to him is 
required to fulfill VA's duty to assist in developing his 
claim.



Significantly, though, the VCAA does not apply to CUE claims, 
irrespective of whether the Board or the local RO issued the 
decision in question.  See Parker v. Principi, 15 Vet. App. 
407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).

II.  Analysis-Entitlement to an Effective Date Earlier than 
April 28, 2004, for the Grant of Service Connection for a 
Cervical Spine Disorder, 
Including Whether August 1986 and July 1996 Rating Decisions 
Involved CUE

As reason or justification for assigning an earlier effective 
date, the Veteran contends that his cervical spine disability 
was evident at the time of his original claim for service 
connection, filed on February 28, 1986, but contends the 
claim was erroneously denied by an August 1986 rating 
decision.  Specifically, he attacks the legitimacy of the 
April 1986 VA examination report due to perceived bias by the 
examiner.  He further contends that his April 28, 2004 
petition to reopen the claim for service connection was 
erroneously denied by a July 1996 rating decision, in 
violation of an alleged "agreement" reached with the RO at 
the November 1995 Decision Review Officer hearing.

Generally, and except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation (DIC) based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  If 
a claim for disability compensation, i.e., service 
connection, is received within one year after separation from 
service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

However, a rating decision becomes final and binding if the 
Veteran does not timely perfect an appeal of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302.  
Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE.  38 C.F.R. § 3.105(a).  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim."  In order for the 
Veteran to be awarded an effective date based on an earlier 
claim, he or she has to show CUE in the prior denial of the 
claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  
Moreover, there is no basis for a free-standing earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  However, when 
evidence, other than service treatment records, is received 
in the appeal period following a subsequent disallowance, 
resulting in a later grant of service connection, the 
effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

As recently held in Williams v. Peake, 521 F.3d 1348 (Fed. 
Cir.2008), a subsequent final adjudication of a claim which 
is identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier 
claim. (so cannot get an earlier effective date prior to the 
last final adjudication absent CUE).  The later disposition, 
denying the claim on its merits, also decides that the 
earlier identical claim must fail.  The notice given that the 
later claim has been disallowed informs the Veteran that his 
claim for service connection has failed.  This notice affords 
the Veteran the opportunity for appeal to the Board, and if 
necessary to the Veterans Court and this court (the Federal 
Circuit Court), so that he might demonstrate that his claim 
for service connection should have been sustained.  In doing 
so, the Federal Circuit Court acknowledged that the Veteran 
in Williams did not receive notice of a prior June 1977 
rating decision that had denied service connection for a 
nervous disorder.  The Federal Circuit Court held, however, 
that because the Veteran received notice of a subsequent 
December 1979 rating decision that denied service connection 
for the same disability, the earlier claim no longer remained 
pending and thus entitlement to an earlier effective date for 
service connection was not warranted.  Id.

Here, although the Veteran initially filed a claim for 
service connection for a cervical spine disability on 
February 28, 1986, so many years before his current April 28, 
2004 effective date, he must also keep in mind that a prior 
decision deciding this claim is final and binding on him 
based on the evidence then of record if he did not perfect a 
timely appeal of the earlier decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  

Following receipt of that initial February 1986 claim, 
records show the RO considered and denied that initial claim 
in August 1986.  The decision considered a December 1983 STR 
documenting a complaint of neck pain, following the Veteran's 
twisting injury of the neck from horseplay.  But, the RO also 
noted a December 1983 X-ray showing his neck within normal 
limits and an April 1986 VA examination report findings that 
his neck had normal range of motion without palpable 
crepitus.  Thus, the RO concluded any in-service neck injury 
was acute and resolved.  When the Veteran failed to perfect 
an appeal, that initial August 1986 rating decision became 
final and binding on the Veteran based on the evidence then 
of record.  Id.



Several years later, the Veteran filed a petition to reopen 
this claim, received on in December 1994.  However, in a July 
1996 rating decision, the RO denied the Veteran's petition to 
reopen this claim and sent him appropriate notification of 
his appeal rights in August 1996.  Id.  The Veteran failed to 
appeal this decision, so it too became final and binding on 
the Veteran based on the evidence then of record.  Id.

During his October 2009 Travel Board hearing, the Veteran 
testified that he did not recall receiving the August 1996 
notice letter of the July 1996 rating decision.  See October 
2009 personal hearing transcript at 26.  He stated that the 
letter's address ("14662 Olympic...") was his father's 
address and he was not living there at the time.  Id. at 27.  
Significantly, though, on an October 1995 VA Form 9, 
the Veteran instructed VA to use the "14662 Olympic..." 
address.  He specifically stated in this regard to "[p]lease 
forward all further correspondence to this address [i.e., 
"14662..."] as I am about to lose my home."  Consequently, 
the RO proceeded to send the August 1996 notification letter 
to that address, as he had expressly requested.  It appears 
the RO acted appropriately since he may have moved away from 
his prior address of record, by his own admission, because of 
what appears to have been a pending foreclosure.  Indeed, 
even he readily acknowledged as much.  So he is equitably 
estopped from now asserting that his father's address was not 
a proper address for his VA correspondence, given that he 
himself had identified it as the best address to use.  
Therefore, the RO properly notified him of his appellate 
rights to the July 1996 rating decision and he failed to 
appeal that decision, so it became final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The RO's July 1996 denial of the claim, like the RO's prior 
denial, was based on the conclusion that no chronic cervical 
strain or DJD was found in service or within the one-year 
presumptive period for DJD after service.  Thus, absent a 
showing of CUE in that July 1996 rating decision, as a 
collateral attack, which is addressed below, that prior 
determination precludes the Veteran from receiving an 
effective date retroactive to that earlier point in time.  
Sears, 16 Vet. App. at 248; Flash, 8 Vet. App. at 340.

The Board's review of his formal and informal communications 
to VA shows no petition to reopen his claim for a cervical 
spine disability was received prior to April 28, 2004.  

The Board must next establish the date of entitlement to 
service connection.  The record indicates that the first date 
the Veteran might have possibly established entitlement was 
October 26, 2004, the date of a report by a private 
physician, Dr. C.H., which provided evidence of continuity of 
symptomatology of his cervical spine disorder dating back to 
service in 1985.  But, the Veteran submitted the petition to 
reopen his claim for service connection for a cervical spine 
disorder even earlier, received on April 28, 2004.  Then, in 
August 2005, the RO reopened the claim and granted service 
connection for a cervical spine disability, granting an 
effective date of April 28, 2004, the date of receipt of the 
petition to reopen.  So, application of the general rule for 
effective dates is unhelpful to the Veteran's present claim 
for an earlier effective date than April 28, 2004.

Hence, since there is no earlier indication of entitlement in 
the record prior to October 26, 2004, the date of that 
private physician's statement by Dr. C.H., the earliest 
possible effective date the Veteran may receive is April 28, 
2004, when he filed the petition to reopen this claim.  The 
Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court has held that the term "new 
claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a 
claim to reopen a previously and finally denied claim.  See 
Sears v. Principi, 16 Vet. App. 244, (2002); see also 
Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the Veteran 
"first sought to reopen his claim").  Therefore, absent a 
successful showing of CUE, there is simply no regulatory or 
statutory authority that allows the Board to grant the 
Veteran an earlier effective date than April 28, 2004, for 
the establishment of service connection for a cervical spine 
disability.  

CUE

As the general rule for effective dates does avail him, the 
Veteran's only path to establish an earlier effective date 
prior to April 28, 2004 is to show the existence of CUE in 
the prior RO rating decisions on the cervical spine 
disability.  Here, the Veteran has alleged several theories 
of CUE, which the Board addresses below.

A final and binding agency decision shall not be subject to 
revision on the same factual basis, except by duly 
constituted appellate authorities or except as provided in 38 
C.F.R. § 3.105 and § 3.2600.  This section 3.2600 exception 
pertains to situations when the claimant filed a timely 
notice of disagreement (NOD) following the decision in 
question, to initiate an appeal.  This did not occur here, 
however, inasmuch as the Veteran did not appeal either the 
initial August 1986 decision or subsequent July 1996 
decision.

The section 3.105 exception, the one specifically at issue in 
this appeal, allows for the revision of the decision in 
question on the grounds of CUE.  According to 38 C.F.R. § 
3.105(a), where the evidence establishes such error, the 
prior decision will be reversed or amended.  A rating or 
other adjudicative decision that constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

The Court has established a three-prong test defining CUE.  
The three prongs are: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question. See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (emphasis in the original).  The failure to fulfill 
the duty to assist also cannot constitute CUE.   Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

Keep in mind, the record in this appeal to be reviewed for 
CUE is the record and law that existed at the time of the 
prior rating decisions, not additional evidence like this 
submitted or otherwise obtained long after the fact.  A 
finding of CUE must be based solely on the evidence of record 
at the time of the decision(s) in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992). 

The August 1986 and July 1996 rating decisions, as explained, 
are final and binding determinations because, although the 
Veteran received proper notice of those decisions, he did not 
perfect an appeal in response.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.1103.  Therefore, CUE must be established to 
amend or reverse those decisions so that an earlier effective 
date might be established for the grant of service connection 
for a cervical spine disability.

Regarding alleged factual error in those decisions, the 
Veteran disagrees with the RO's August 1986 rating decision's 
consideration of the April 1986 VA examination report.  In 
particular, the Veteran asserted on his March 2010 VA Form 9 
that this examining physician "blatantly and immorally 
disregarded medical evidence."  So he believes, even when 
the RO issued the prior August 1986 decision, there was 
sufficient evidence of record to grant his claim of service 
connection for a cervical spine disorder.  This allegation, 
long after the decision, essentially contests the weight and 
probative value assigned by the RO to medical findings that 
discount his claim.  

But this assertion is simply a disagreement with the weighing 
of the evidence and the factual determinations the RO 
reached, and the law provides that a mere disagreement as to 
how the facts were weighed or evaluated by the RO cannot 
constitute CUE.  38 C.F.R. § 20.1403(d).  Notably, the August 
1986 rating decision relied upon the examiner's finding of 
normal ROM of the neck without palpable crepitus.  Even 
assuming, but not conceding, that the Veteran's contention 
that the examiner was biased is accurate, there is still no 
indication from a review of the April 1986 VA examination 
report that it is grossly inadequate or inherently 
incompetent evidence.  Indeed, review of the rating decision 
narrative and the examination report itself simply fails to 
compel any conclusion that it is absolutely clear that a 
different result would have ensued-i.e., that the Veteran's 
claim for service connection would have been granted.  

A claim of CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  
Thus, as the Veteran's contention that the evidence of record 
at the time of the rating decision in question demonstrated 
entitlement to service connection for a cervical spine 
disability is, in essence, a mere disagreement with the RO's 
evaluation of the facts before it, this contention does not 
give rise to a finding of CUE.

The Board turns to CUE allegations in the July 1996 rating 
decision's denial of his petition to reopen the previous 
denial of the cervical spine claim.  The Veteran alleged in 
his March 2010 VA Form 9 that there was a "failure to honor 
1995 Board hearing agreement" to reopen his cervical spine 
claim.  He specified in his statement that "[he] and members 
of the Board had reached an agreement" sufficient to reopen 
his claim.  

Despite the Veteran's contentions, no Board hearing was held 
in 1995 or anytime surrounding that period.  Rather, a review 
of the record surrounding this time shows only a November 
1995 RO field hearing, presumably by a RO Decision Review 
Officer, addressing the Veteran's increased rating claim for 
his service-connected lumbar spine disability.  And the 
transcript of the November 1995 RO hearing reveals no mention 
of any agreement regarding his petition to reopen his 
cervical spine claim.  Subsequently, a November 1995 RO 
hearing officer decision, in addressing his increased rating 
claim for his lumbar spine disability, only stated that 
"[h]is representative at the hearing stated that [the 
Veteran] may request reconsideration of his claim for service 
connection for a cervical disorder.  Attention will be given 
to this matter when his representative submits this claim."  
This is hardly evidence of an agreement to reopen his 
cervical spine claim.  Therefore, the Board finds absolutely 
no indication that any agreement was reached with the RO 
regarding his cervical spine disability, let alone that an 
agreement was also violated by the RO in the July 1996 rating 
decision.  There is no basis to further discuss this theory 
of his CUE claim.

Finally, regarding the July 1996 rating decision, the Veteran 
also contends CUE due to legal error.  At his October 2009 
Travel Board hearing, he testified that this July 1996 denial 
of his petition to reopen constituted error because the RO 
should have applied a low standard for what constitutes "new 
and material evidence."  See personal hearing transcript at 
11.

Concerning a potential error of law, the Veteran has not 
identified any other existing laws or regulations that were 
misapplied by the RO in this prior rating decision that would 
establish CUE.  Indeed, a failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

The Board notes that according to VA regulation, 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001), "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  There is no indication that 
the rating decision failed to properly apply this regulation 
in denying his petition to reopen his cervical spine 
disability claim.

But, the Veteran does not clarify how the RO misapplied 38 
C.F.R. § 3.156(a) (as in effect prior to August 29, 2001), 
let alone any specific regulation or statute governing the 
standard for new and material evidence, to the existing 
evidence in that prior rating decision.  Without more, he and 
his representative fail to specify how the alleged 
misapplication of the governing regulations resulted in a 
manifestly different outcome in this matter.  Id.  Concerning 
this, the Board notes that in alleging CUE in a final rating 
decision, the Veteran bears the burden of articulating with 
some degree of specificity what the error was and how, but 
for that error, the claim would have been granted rather than 
denied.  Fugo, 6 Vet. App. at 43.  He has not done this in 
his pleadings.  There is only a vague contention that the RO 
has Since it is not clear how the RO applied too high a 
standard for new and material evidence, the Veteran's 
allegation of CUE must fail.  

So, in conclusion, the Board finds that the Veteran fails to 
establish factual or legal error arising to the level of CUE 
in either the August 1986 or July 1996 rating decisions on 
his cervical spine claim.  Hence, the criteria have not been 
met for reversing or revising those decisions on the basis of 
CUE, and accordingly, there is no basis for establishing an 
earlier effective date for the grant of service connection of 
cervical spine disability prior to April 28, 2004.  



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an effective date earlier than April 28, 2004, for the 
grant of service connection for cervical spine disability.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

The claim for an effective date earlier than April 28, 2004, 
for the grant of service connection for a cervical spine 
disorder, including whether August 1986 and July 1996 rating 
decisions involved CUE, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


